

116 HR 3088 IH: Shareholder Protection Act of 2019
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3088IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. Duffy introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Securities and Exchange Commission to adjust certain resubmission thresholds for
			 shareholder proposals.
	
 1.Short titleThis Act may be cited as the Shareholder Protection Act of 2019. 2.Resubmission thresholds for shareholder proposalsThe Securities and Exchange Commission shall revise section 240.14a–8(i)(12) of title 17, Code of Federal Regulations to—
 (1)in paragraph (i), adjust the 3 percent threshold to 6 percent; (2)in paragraph (ii), adjust the 6 percent threshold to 15 percent; and
 (3)in paragraph (iii), adjust the 10 percent threshold to 30 percent. 